Citation Nr: 0122958	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is entitled to the proceeds of the 
veteran's National Service Life Insurance (NSLI) policy.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946, and from June 1946 to April 1972.  He died in July 
1993.  The appellant in this case is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 Administrative Decision of the Department of 
Veterans Affairs (VA) Philadelphia Regional Office and 
Insurance Center (RO) which found that the appellant was not 
entitled to the proceeds of the veteran's NSLI policy.  That 
decision determined that the proceeds of the NSLI policy were 
payable to the veteran's brother because he had been named as 
the contingent beneficiary on the last beneficiary 
designation on file, as the principal beneficiary had 
predeceased the veteran.  Contested claims procedures have 
been followed in this case.  During the course of the appeal, 
the veteran's brother died and the appeal has been continued 
by the widow of the veteran's brother, who is now the 
appellee.  The appellant resides within the jurisdiction of 
the Los Angeles RO.  

In September 1997, the appellant testified at a Board hearing 
in Washington, D.C.  In September 1998, the Board remanded 
this matter for due process considerations, noting that at 
least one of the veteran's multi-volume claims folder was 
missing; those missing volumes have since been located.  In 
December 2000, this matter was again remanded to afford the 
appellant the opportunity to appear at another Board hearing.  
In May 2001, the appellant testified at a Board 
videoconference hearing.


FINDINGS OF FACT

1.  The veteran had in force an NSLI policy in the face 
amount of $5,000 at the time of his death in July 1993. 

2.  On his initial November 1943 application for NSLI, the 
veteran named his aunt as the sole principal beneficiary; his 
brother was named the sole contingent beneficiary of this 
policy; in March 1955, his aunt died.

3.  No further change of beneficiary is of record and the 
evidence does not demonstrate an intention on the part of the 
veteran to designate the appellant as his beneficiary or show 
that he took any overt act to effectuate same.  


CONCLUSION OF LAW

The appellant is not the beneficiary of the veteran's NSLI 
policy.  38 U.S.C.A. § 1917, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 8.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment in November 2000 of the Veterans Claims Assistance 
Act of 2000 (VCAA).  That law provides that on receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C. § 5103 (West Supp. 2001)).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)).  

In this case, the Board finds that VA has no further duty to 
the appellant with respect to her claim of entitlement to the 
proceeds of the veteran's NSLI policy.  The procedures with 
respect to simultaneously contested claims have been 
substantially followed.  The appellant has testified at three 
personal hearings, and she has been issued, among other 
things, a statement of the case and several letters clearly 
explaining the basis for the RO decision and the evidence 
relied upon in making that decision.  In addition, as set 
forth in more detail below, the RO has made substantial 
efforts to locate records relevant to this claim.  After 
reviewing the record, the Board is unable to conceive of any 
avenue of development that has not been explored previously.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (codified at 38 U.S.C. §§ 5103 and 5103A.  
Thus, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA recently issued final regulations, implementing VCAA.  See 
66 Fed. Reg. 45,620 et seq.  (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Except for 
the amendment to 38 C.F.R. § 3.156(a), not applicable in this 
case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  Thus, the Board's conclusion 
that the RO has satisfied VCAA's requirements applies equally 
to the new regulations.  

I.  Factual Background

The record shows that on his November 1943 application for 
NSLI, the veteran designated his aunt as the principal 
beneficiary of his policy proceeds, and he named his brother 
as the contingent beneficiary.  

In February 1946, the veteran's NSLI policy lapsed.  In June 
1946, he submitted an application for reinstatement of his 
NSLI policy.  The reinstatement application form does not 
contain a section on which to designate a beneficiary and the 
record contains no indication that he changed his previously 
designated beneficiaries.  

In January 1948, the appellant and the veteran were married.  

In September 1985, the veteran submitted an application for 
conversion of his NSLI policy.  The application form, signed 
by the veteran, contains an advisory notation to the effect 
that "the beneficiary and/or optional settlement under the 
new policy will remain the same as under the old policy, 
unless otherwise specified in writing over your signature."  
The form further advised the veteran that, if a change was 
desired, he should submit a designation of beneficiary form 
or advise VA in writing.  He did not submit a designation of 
beneficiary form.  

In July 1993, the veteran died.  Later that month, the 
appellant submitted a request for a lump sum payment of the 
veteran's NSLI policy proceeds.  The following month, the RO 
notified the appellant that the veteran had designated his 
aunt as the principal beneficiary of his NSLI policy proceeds 
and his brother as the contingent beneficiary.  She was 
advised that if she had evidence of a later beneficiary 
designation or evidence which proved the invalidity of the 
latest beneficiary designation, she should submit it for 
consideration.  

By October 1993 letter, the appellant claimed that the 
veteran had designated her as the sole beneficiary of his 
NSLI policy proceeds in November 1951.  

In November 1993, the veteran's brother submitted a claim of 
entitlement to the proceeds of the veteran's NSLI policy.  He 
alleged that during his lifetime, the veteran had advised him 
that he was the beneficiary of his NSLI policy proceeds.  The 
veteran's brother also submitted a death certificate 
indicating that the veteran's aunt (who had been named the 
principal beneficiary in November 1943) had died in March 
1955.

In light of the appellant's assertion that the veteran had 
designated her as the sole beneficiary of his NSLI policy 
proceeds in November 1951, the RO requested a search of the 
veteran's military records and other VA offices for a 
possible change of beneficiary designation dated later than 
November 1943.  The RO's efforts included reviewing the 
veteran's service medical records, contacting the National 
Personnel Records Center, the U.S. Army Finance Center, and 
the National Archives and Records Administration.  However, 
this exhaustive search was to avail as no later beneficiary 
designation was located.  

Records obtained from the National Personnel Records Center 
included an Army enlistment record signed by the veteran in 
June 1946.  On that form, he listed his aunt as his nearest 
relative and emergency contact.  Under the portion of the 
form provided for designation of beneficiary, the veteran 
indicated that he did not have a spouse or children.  Under 
the section providing that "In the event of my leaving no 
widow or child, or their decease before payment is made, I 
then designate as my beneficiary the following relative," 
the veteran listed his brother as principal beneficiary and 
his aunt as contingent beneficiary.  

Also included in the documents forwarded by the National 
Personnel Records Center was a Record of Emergency Data for 
the Armed Forces of the United States signed by the veteran 
in August 1949.  On that form, the veteran listed the 
appellant as his emergency contact.  He listed his brother as 
the alternate emergency contact.  The veteran also listed the 
appellant as the person entitled to receive six months 
gratuity pay in the event of his death; he listed his brother 
as the person entitled to receive that payment in the event 
that his spouse or children predeceased him.  The veteran 
signed the form under a certification indicating that "I 
understand that this form does not designate or change life 
insurance policy beneficiaries and that any such designation 
or change can only be effected by separate action originated 
by me."  

Also included in the records forwarded by the National 
Personnel Records Center was a July 1971 document showing 
that the veteran had designated the beneficiaries of his 
Serviceman's Group Life Insurance policy proceeds "by law."  
The document explains that such designation provides that the 
proceeds of the policy would be paid in the following order:  
to a widow or widower, to a child or children, to a parent, 
to a duly appointed executor, and then to "other next of 
kin."  

By July 1994 Administrative Decision, the RO determined that 
the appellant was not entitled to the proceeds of the 
veteran's NSLI policy.  Rather, it was found that such 
proceeds were payable to his brother as he had been named the 
contingent beneficiary of this insurance policy on the last 
beneficiary designation on file in November 1943.  (The 
principal beneficiary had died in March 1955).

The appellant appealed the RO determination.  She 
acknowledged that she had not been designated as the 
beneficiary on the November 1943 application for NSLI.  
However, she claimed that when the veteran separated from 
service in February 1946, he canceled his policy, thereby 
voiding the previous designation of beneficiary.  When he 
reentered service in June 1946, she claimed that it was his 
intent to designate her as his beneficiary.  As evidence of 
the veteran's intent, she pointed to several forms such as 
the reinstatement application, the August 1949 emergency 
contact form, and the July 1971 Serviceman's Government life 
insurance designation, as well as the fact that she and the 
veteran had been married since 1948.  She also indicated that 
because she had been the beneficiary of all the veteran's 
other insurance policies, he must have meant to name her as 
his NSLI beneficiary.  The appellant further noted that the 
veteran had loaned his brother money during his lifetime 
which he had never paid back; thus, she argued that the 
veteran would not have named him as beneficiary.  Finally, 
she argued that the February 1946 reinstatement application 
was "flawed" as it failed to provide for a beneficiary 
designation, as later application forms did.  Thus, she 
argued that as the veteran's "intent" was not clear at the 
time of reinstatement and because there was no individual 
designated, the NSLI policy proceeds should be paid to the 
veteran's estate.

In September 1997, the appellant testified at a Board hearing 
in Washington, D.C., restating her arguments as to why she 
was entitled to the veteran's NSLI policy proceeds. 

In a March 1999 determination, the RO reversed its previous 
decision and found that the appellant was entitled to the 
veteran's NSLI policy proceeds as it had been his intent to 
name her as his sole principal beneficiary.  

In April 1999, the widow of the veteran's brother contacted 
the RO and advised that he had died in October 1997.  She 
indicated that she would continue her husband's claim for the 
proceeds of the veteran's NSLI policy proceeds on behalf of 
his estate.  She stated that, during his lifetime, the 
veteran had discussed with her how the appellant was "well 
provided for" after his death.  She noted that the appellant 
currently received the veteran's pension, his Social Security 
payments, and that she had been named as the beneficiary on 
the veteran's Government Life Insurance as well as all of his 
other commercial insurance policies.  The appellee further 
indicated that the veteran had advised her that he had 
designed his brother as the beneficiary of his NSLI policy 
proceeds because he wanted to leave him "something to 
remember him by."  

In her substantive appeal, the appellee indicated that the 
veteran and his brother had been close for over 70 years and 
that they had designated each other as beneficiaries on their 
respective NSLI policies.  The record contains documentation 
showing that in September 1947, the veteran's brother 
designed the veteran as the sole principal beneficiary of his 
NSLI policy proceeds and his aunt as the contingent 
beneficiary.  In August 1953, he changed this beneficiary 
designation, naming his spouse, his aunt, and the veteran as 
co-beneficiaries.  He again changed his designation in May 
1966, naming his spouse and daughter as the co-beneficiaries 
of his NSLI policy proceeds.  

In December 1999, the RO once again reversed its decision and 
named the estate of the veteran's brother as the beneficiary 
of his NSLI policy proceeds.  

At her May 2001 hearing, the appellant argued that she was 
entitled to the proceeds of the veteran's NSLI policy because 
on November 5, 1951, the veteran had designated her as his 
beneficiary.  She explained that on that day, she was with 
him in the orderly room at Fort Bragg and observed him 
signing a form which she believed designated her as his 
beneficiary.  She indicated that the veteran had received 
orders to go to Korea and was "getting everything in order" 
prior to leaving.  However, she acknowledged that she had not 
seen any of the papers he had signed since that time and 
speculated that they may have been burned in a fire at the 
National Personnel Records Center.  The appellant also 
testified that she was sure that the veteran had designated 
her as the beneficiary of the proceeds of his NSLI policy 
because he was the type of person who provided for his 
family.  She also indicated that she felt certain that the 
veteran's "records" would have been "updated" many times 
since November 1943.  

II.  Law and Regulations

An NSLI policy is a contract between the veteran and the 
United States government.  See 38 U.S.C.A. § 1917; White v. 
United States, 270 U.S. 175, 180, 70 L. Ed. 530, 46 S. Ct. 
274 (1926); Wolfe v. Gober, 11 Vet. App. 1, 2 (1997).  As the 
insurer, the United States promises to pay the proceeds of 
the NSLI policy to whomever the veteran designates as the 
beneficiary or beneficiaries of the policy proceeds.  "It is 
well settled that '[p]olicies of [NSLI] are contracts of the 
United States and possess the same legal incidence as other 
Government contracts.  The terms are to be construed by 
Federal and not by State law."  Wolfe, 11 Vet. App. at 2 
(quoting Dyke v. Dyke, 122 F. Supp. 529, 535 (E.D. Tenn. N.D. 
1954)).

The federal statute governing NSLI policies gives the veteran 
the right to change the beneficiary of an NSLI policy at any 
time, with or without the knowledge or consent of any present 
or prior beneficiaries.  To be effective, a change of 
beneficiary must be made by notice in writing, signed by the 
insured, and forwarded to VA by the insured or his agent.  38 
U.S.C.A. § 1917(a); 38 C.F.R. § 8.22 (2000); Wissner v. 
Wissner, 338 U.S. 655 (1950); Young v. Derwinski, 2 Vet. App. 
59 (1992).  

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Curtis v. 
West, 11 Vet. App. 129 (1998).

In proving both the intent and the overt act or acts, the 
party claiming the insured veteran intended to change his 
NSLI beneficiary has the burden of proof.  Fagan v. West, 13 
Vet. App. 48 (1999); see also Elias v. Brown, 10 Vet. App. 
259 (1997) (the appellant cannot be entitled to the benefit 
of the doubt here because there are two claimants in this 
case; the benefit of the doubt cannot be given to both).  

More specifically, the Court has held that a person seeking 
to show that the NSLI insured veteran had effected a 
beneficiary change may prevail by first proving that the 
insured veteran complied with the regulations in filing a 
valid change of beneficiary with VA.  Fagan, 13 Vet. App. at 
57.  Second, if this cannot be shown, then, in order to 
prevail, the claimant must prove by clear and convincing 
evidence that the insured veteran intended that the claimant 
should be the beneficiary and also prove that the insured 
veteran took an overt action reasonably designed to 
effectuate that intent.  Third, if the insured veteran's 
intent cannot be proven by clear and convincing evidence, 
then the claimant must prove the insured veteran's intent by 
a preponderance of the evidence and must also prove that the 
insured veteran did everything reasonably necessary, or at 
least everything he or she subjectively and reasonably 
believed was necessary, to effectuate his intention.  Id.  

"Clear and convincing" means proven to a "reasonable 
certainty" but not necessarily "undebatable."  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  The clear and convincing 
standard of proof is an intermediate standard of proof 
between preponderance of the evidence and beyond a reasonable 
doubt.  Fagan, 13 Vet. App. at 55; Olson v. Brown, 5 Vet. 
App. 430, 434 (1993).

III. Analysis

As noted above, when the veteran initially applied for his 
NSLI policy in November 1943, he designated his aunt as 
principal beneficiary and his brother as the contingent 
beneficiary.  Since the veteran's aunt predeceased him, his 
brother became the sole remaining named beneficiary of the 
veteran's NSLI policy.  There is no subsequent change of 
beneficiary in the record.  

Nonetheless, the appellant maintains that she is entitled to 
the proceeds of the veteran's NSLI policy.  In essence, she 
advances two theories of entitlement.  The first results from 
her assertion that the veteran did, in fact, sign a change of 
beneficiary form in his lifetime designating her as the sole 
principal beneficiary of his NSLI policy proceeds.  
Specifically, she claims that in November 1951, shortly 
before deploying to Korea, he signed several forms in the 
course of getting his affairs in order.  One of the forms, 
she believes, designated her as the beneficiary of his NSLI 
policy.  

Despite repeated, exhaustive efforts by the RO, there is 
simply no objective evidence on file to confirm the 
appellant's contentions.  To resolve situations such as this 
one, the Court has held that there is a presumption of 
regularity in effect that supports the official actions of 
public officers, including VA personnel.  In the absence of 
clear evidence to the contrary, there is a presumption that 
they have properly discharged their official duties.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

Here, the appellant's statements, standing alone, are 
insufficient to rebut the presumption of regularity.  See YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  In this case, the presumption of regularity 
stands for the proposition that, despite the allegations of 
the appellant, if the veteran had in fact caused a change in 
beneficiary form in favor of the appellant to have been 
delivered to the VA, this form would be contained in the 
veteran's file.  Absent such document, the Board finds that 
the appellant has not shown that the veteran "complied with 
the regulations in filing a valid change of beneficiary with 
VA."  Fagan, 13 Vet. App. at 57.  

The appellant's second theory of entitlement is based on her 
claim that the veteran intended to designate her as the sole 
beneficiary of his NSLI policy proceeds.  As set forth above, 
in order to prevail, the claimant must prove (1) by clear and 
convincing evidence that the veteran intended that the 
appellant should be the beneficiary and also prove that the 
veteran took an overt action reasonably designed to 
effectuate that intent; or (2) by a preponderance of the 
evidence that the veteran intended to designate her as 
beneficiary and that he did everything reasonably necessary, 
or at least everything he subjectively and reasonably 
believed was necessary, to effectuate his intention.  Id.  

As evidence of the veteran's intent to name her as the 
beneficiary of his NSLI policy proceeds, the appellant points 
to the fact that he designated her principal beneficiary on 
other insurance policies and as beneficiary of his six months 
service gratuity pay.  She also notes that she was named his 
emergency contact on his service documents.  

However, the Board finds that none of the documents 
referenced by the appellant actually show that the veteran 
intended to change the beneficiary of his NSLI policy 
proceeds to her.  In fact, nowhere do any of these documents 
specifically mention his NSLI policy, much less designate the 
appellant as the principal beneficiary.  The Board finds the 
fact that the veteran named her as his emergency contact does 
not indicate any specific intent on his part to name her as 
beneficiary of his NSLI policy to the exclusion of his 
brother.  

Likewise, the Board rejects the appellant's argument that by 
virtue of the fact that the veteran designated her as the 
beneficiary of his other life insurance policies or 
designated her to receive six months gratuity pay in the 
event of his in-service death shows that he also intended to 
designate her as his principal NLSI beneficiary.  In the 
opinion of the Board, one has no bearing on the other.  It 
does not logically follow that since the veteran left her one 
asset, he intended to leave her the other.  Moreover, the 
spouse of the veteran's brother has indicated that the 
veteran explained to her that he had intended for his brother 
to receive his NSLI policy proceeds, as the appellant was 
already well cared for.  

The appellant has also claimed that the veteran lent his 
brother money during his lifetime, which he failed to repay.  
She reasons that, in light of such bad debt, the veteran 
would not have had wanted his brother to have the proceeds of 
his NSLI policy.  Even assuming for the sake of argument that 
a bad debt situation actually occurred in the past, as 
alleged, the Board observes that no evidence exists 
suggesting the veteran performed an overt act in order to 
name the appellant as his NSLI policy beneficiary to the 
exclusion of his brother. 

Based on the foregoing, the Board finds that the appellant 
has not proven by clear and convincing evidence that the 
veteran intended that she should be the beneficiary of his 
NSLI policy for purposes of paying for his burial expenses.  
In addition, the Board finds that the appellant has not 
proven the veteran's intent by a preponderance of the 
evidence, as well as proven that he did everything reasonably 
necessary, or at least everything he subjectively and 
reasonably believed was necessary, to effectuate his 
intention to have her named the beneficiary of his NSLI 
policy.  

In reaching this decision, the Board has considered the 
appellant's theory that when the veteran separated from 
service in February 1946, he canceled his policy, thereby 
"voiding" the previous designation of beneficiary.  She 
argues that when he renewed his policy in June 1946, he did 
not affirmatively designate a beneficiary; thus, she reasons, 
the veteran's NSLI policy proceeds should be paid to the 
veteran's estate, with her as the beneficiary of the estate.  

After reviewing the November 1943 NSLI application and the 
June 1946 reinstatement form, however, the Board finds that 
the veteran's intentions were clear.  The Board notes that to 
"reinstate" is to "to restore to a former condition or 
position."  Webster's II New Riverside University Dictionary 
at 991.  In this case, when the veteran reinstated his NSLI 
policy in 1946, he restored it to its former condition, i.e., 
with the same beneficiaries as originally named in November 
1943.  Again, absent any indication whatsoever that the 
veteran changed the beneficiary designation at the time he 
reinstated his policy in June 1946, the Board finds that his 
original designation of beneficiary stands.  

In sum, the last designation of beneficiary signed by the 
veteran in this case is dated in November 1943.  In that 
document, he named his aunt as principal beneficiary and his 
brother as contingent beneficiary of his NSLI policy 
proceeds.  His aunt predeceased him.  The appellant has not 
questioned the authenticity of this designation form, nor has 
she alleged that the veteran did not have testamentary 
capacity or was unduly influenced at the time it was 
executed.  Thus, the Board finds that because the appellant 
was not the individual the veteran designated as the 
principal beneficiary of his NSLI policy, she is not entitled 
to payment of such proceeds.  38 U.S.C.A. § 1917; 38 C.F.R. § 
8.22.




	(CONTINUED ON NEXT PAGE)









ORDER

The appellant's claim of entitlement to the proceeds of the 
veteran's NSLI policy is denied.



			
                    A.J. MULLEN                                       
ROBERT P. REGAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

